DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2021 has been entered.

Allowable Subject Matter
Claims 1-3, 5-15, 19-27, 16-18 (renumbered 1-30 respectively) are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a medical system for use in interventional radiology wherein a representation of the needle in the memorized orientation and position (when the guide is close to the patient’s skin) and a point on said representation of the needle to represent the needle tip based on the determined position of the distal needle tip (from the guide at the stop position) is displayed, and intervening limitations, as in independent claim 1 and analogous limitations in independent claim 17. The prior art also does not teach or suggest displaying a representation of the needle and a point on said representation of the needle to represent the needle tip in said memorized orientation and position while taking into account a computation of curvilinear distance from the position of the sliding needle guide as in claim 16 and intervening limitations. The technical advantage of the invention includes improved tracking and needle guidance to a target due to the ability to better account for needle deflections with a slidable tracker.
Exemplary prior art to Crawford (US 20130345718) teaches a slidable tracker on a needle guide and associated system to track the tip location of the needle relative to the slidable tracker. However, Crawford does not teach using two locations of the slidable tracker (positioned near the skin surface and also positioned at the stop location) to determine the relative position of the needle, as in the instant claimed invention (claims 1 and 17).
Exemplary prior art to Peterson (US 20050059883) teaches measuring curvilinear distance of a needle based on strain gauge readings. However, Peterson does not teach utilizing differences in location data of a needle guide between positions adjacent to patient’s skin and position when in contact with a needle stop to determine the curvilinear distance as in the claimed invention (claim 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799